On June 21, 1991, claimant obtained approval to receive unemployment insurance benefits while enrolled in an educational training program. In July 1992, she was deemed eligible for an additional 13 weeks of benefits. Thereafter, she was inadvertently paid an additional six weeks of benefits applicable to the period October 19,1992 through November 29,1992. The Board subsequently ruled that she was ineligible to receive further benefits and held her liable for a recoverable overpayment of benefits received during the six-week period in the amount of $1,056. Claimant asserts that the Board’s decision is erroneous inasmuch as she was entitled to the additional six weeks of benefits pursuant to Labor Law § 599 (2) (a). We find this argument to be unpersuasive. Although Labor Law § 599 (2) (a) was amended to provide more generous benefits (see, L 1991, ch 593, § 1), these benefits were only available to individuals who were approved for training on or after July 23, 1991, *921the. effective date of the amendment (see, L 1991, ch 593, § 2). Thus, since claimant was approved for training prior to July 23, 1991, she was not entitled to receive the additional six weeks of benefits. Therefore, the Board’s decision must be affirmed.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.